DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“a timing detection means configured to detect the predetermined timing for extracting the image” set forth in claim 1 and all dependent claims thereof, interpreted to correspond to a processor and software (paragraph [0064] of the published application) configured to perform the steps disclosed in paragraph [0075] of the published application. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an image acquisition unit configured to acquire an image of fluorescence” in claim 1 and all dependents thereof, interpreted to correspond to the “image acquisition unit 14” as described in paragraph [0051] of the published application
“an extraction unit configured to extract” in claim 1 and all dependents thereof, interpreted to correspond to a processor and software as disclosed in paragraph [0064] of the published application; while there does not appear to be an explicit description of how the “extraction unit” functions, the function appears to be limited to merely transferring or copying image data identified by the “time detection means” from one memory/storage area to another
“a first light source unit configured to emit excitation light” in claim 8, interpreted to correspond to an LED as described in paragraph [0052] of the published application
“a first detection unit configured to detect the fluorescence” in claim 8, interpreted to correspond to a CCD or PMT as described in paragraph [0058] of the published application
“an image synthesizing unit configured to generate an image for reproduction” in claim 9 and all dependents thereof, interpreted to correspond to a processor and software as disclosed in paragraph [0064] of the published application; while there does not appear to be an explicit description of how the “synthesizing unit” functions, there is a statement in paragraph [0065] that the images are “superimposed.” It will therefore be interpreted to refer to any method of superimposing images that is known in the art.
“a second light source unit for emitting the visible light” in claim 10, interpreted to correspond to an LED as described in paragraph [0052] of the published application
“a second detection unit for detecting the visible light reflected by the subject” in claim 10, interpreted to correspond to a CCD or CMOS as described in paragraph [0057] of the published application
“a temporary storage unit configured to temporarily store an image” in claim 11, interpreted to correspond to a storage element and an HDD as disclosed in paragraph [0061] of the published application
“a recording unit configured to record an image” in claim 12, interpreted to correspond to a storage element and an HDD as disclosed in paragraph [0048] of the published application
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson, JR. et al. (US PG Pub. No. US 2013/0345560 A1, Dec. 26, 2013) (hereinafter “Ferguson”).
Regarding claim 1: Ferguson discloses an image acquisition unit configured to acquire an image of fluorescence generated by irradiating a fluorescent material administered to a subject with excitation light ([0084] - description of fluorescence angiography including laser excitation of ICG and image data acquisition performed by a camera implicitly disclose the "image acquisition unit", as these structures would be necessary to perform the disclosed functions); and an extraction unit configured to extract, among images of fluorescence acquired by the image acquisition unit, an image of the fluorescence in a predetermined time range including a predetermined timing for extracting the image of the fluorescence ([0063]-[0065] – disclosed functions are implemented by software and/or hardware; [0127]-[0128] - images corresponding to specific time points, e.g. the point of peak intensity; figures 20 and 21).
Regarding claim 2: Ferguson discloses the fluorescence imaging device as recited in claim 1, further comprising: a timing detection means configured to detect the predetermined timing for extracting the image of the fluorescence, wherein the extraction unit is configured to extract the image of the fluorescence in the predetermined time range including the timing for extracting the image of the fluorescence detected by the timing detection means ([0063]-[0065]; [0127]-[0128] - images corresponding to specific time points, e.g. the point of peak intensity, are identified; figures 20 and 21).
Regarding claim 3: Ferguson discloses the fluorescence imaging device as recited in claim 2, wherein the timing detection means is configured to detect the timing for extracting the image of the fluorescence based on signal strength of the fluorescence (figures 2-5 and 20-21, [0068]-[0071]; figure 6, [0072]-[0075], where the extracted image frames, e.g. labeled by reference letters in figures 3-5 and 20-21, correspond to specific points on the time intensity curve and are identified by fluorescence intensity or "signal strength").
Regarding claim 4: Ferguson discloses the fluorescence imaging device as recited in claim 3, wherein the timing detection means is configured to detect that it has become a timing at which the signal strength has reached a maximum value based on the signal strength of the fluorescence (figures 2-5 and 20-21, [0068]-[0071]; figure 6, [0072]-[0075], where the extracted image frames, e.g. labeled by reference letters in figures 3-5 and 20-21, correspond to specific points on the time intensity curve and are identified by fluorescence intensity or "signal strength"; identified points include peak or maximum values).
Regarding claim 5: Ferguson discloses the fluorescence imaging device as recited in claim 3, wherein the timing detection means is configured to detect a timing at which the signal strength of the fluorescence becomes equal to or more than a threshold value based on the signal strength of the fluorescence (figures 2-5 and 20-21, [0068]-[0071]; figure 6, [0072]-[0075], where the extracted image frames, e.g. labeled by reference letters in figures 3-5 and 20-21, correspond to specific points on the time intensity curve and are identified by fluorescence intensity or "signal strength"; identified points other than the peak correspond to values "equal to or more than a threshold", see e.g. threshold values defined in equations 1-6).
Regarding claim 7: Ferguson discloses the fluorescence imaging device as recited in claim 1, wherein the extraction unit is configured to extract, centering on the timing for extracting the image of the fluorescence, the image of the fluorescence in the predetermined time range from a first time before the timing for extracting the image of the fluorescence to a second time after the timing for extracting the image of the fluorescence ([0128] - the range is centered about the peak frame H; "The frames before it (labeled from A to G) are the baseline and arterial phase and the frames after it are the venous phase and the fluorescent dye residue; each frame is separated by 1.5 sec from the peak, in either direction. ").
Regarding claim 8: Ferguson discloses the fluorescence imaging device as recited in claim 1, wherein the image acquisition unit is provided with a first light source unit configured to emit excitation light and a first detection unit configured to detect the fluorescence ([0084] - description of fluorescence angiography including laser excitation of ICG and image data acquisition performed by a camera implicitly disclose the "image acquisition unit" including a “light source unit” to emit the excitation light – laser - and a “detection unit” - camera).
Regarding claim 12: Ferguson discloses the fluorescence imaging device according to claim 1, further comprising: a recording unit configured to record an image extracted by the extraction unit and an image generated from the image extracted by the extraction unit (figures 2-5 and 20-21, [0060], [0063]-[0065],  [0067]-[0071], [0082], [0135] - the graphical display and disclosure that all functions are performed on a computer reasonably discloses "a recording unit", where at least figure 11 discloses “an image extracted by the extraction unit and an image generated from the image extracted by the extraction unit” – the CAW and CAWT images).
Regarding claim 13: Ferguson discloses the fluorescence imaging device as recited in claim 1 (see rejection of claim 1 above for details); a recording device configured to record an image for reproduction generated by the fluorescence imaging device ([0063]-[0065], [0067] - generation of video files implicitly discloses the "recording device"; figures 2-5 and 20-21); and a display device configured to display the image for reproduction ([0082] - "visual-based documentation", "dynamic visualization of the revascularization and/or devascularization conditions of the surgical procedure can be displayed"; [0135]; the description of dynamic visual display of the images and analysis during a surgical procedure implicitly disclose a display device because the function could not otherwise be carried out). 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ferguson or, in the alternative, under 35 U.S.C. 103 as obvious over Ferguson in view of Radojuva (What is the frame buffer in cameras, radojuva.com/en/2013/06/buffer-size-slr/; Jun. 18, 2013) (hereinafter “Radojuva”).
Regarding claim 11: Ferguson discloses the fluorescence imaging device as recited in claim 1 (see rejection of claim 1 above for details). While Ferguson is silent on a temporary storage unit configured to temporarily store an image acquired by the image acquisition unit at a time corresponding to the predetermined time range, this feature (i.e. a frame buffer) is considered to be a standard feature on modern (i.e. at least 2013 and later) digital cameras as evidenced by Radojuva, where all acquired images including “an image acquired by the image acquisition unit at a time corresponding to the predetermined time range” would be temporarily stored during acquisition.
Alternatively, since Ferguson does not explicitly recite such a feature, it would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Ferguson by providing the image acquisition unit (camera) with a temporary storage unit configured to temporarily store an image acquired by the image acquisition unit at a time corresponding to the predetermined time range as taught by Radojuva (whole document) to compensate for the fact that the sensor operates at a different speed than the process of writing to memory.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson, JR. et al. (US PG Pub. No. US 2013/0345560 A1, Dec. 26, 2013) (hereinafter “Ferguson”) in view of Kang et al. (US PG Pub. No. US 2018/0150188 A1, May 31, 2018) (hereinafter “Kang”).
Regarding claim 6: Ferguson teaches the fluorescence imaging device as recited in claim 2, but does not teach wherein the timing detection means is configured to detect the timing for extracting the image of the fluorescence based on an operation input by a user.
Kang, in the same field of endeavor, teaches providing a graphical interface which allows a user to review the acquired images and select images which should be excluded from the analysis (where selecting images to exclude results in the remaining timepoint frames being “extracted” for analysis) ([0071]-[0072]) as well as allowing the user to designated frames corresponding to specific desired time points ([0073]) and to select frames across a range of time to “extract” for analysis ([0075]-[0076]). Kang further teaches that the analysis is improved by excluding unnecessary data (equivalent to performing analysis only on necessary data) ([0076]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Ferguson by providing the user control as taught by Kang in order to allow the user to have control over the included/excluded data for the purposes of improving the analysis based on the user’s preferences. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson, JR. et al. (US PG Pub. No. US 2013/0345560 A1, Dec. 26, 2013) (hereinafter “Ferguson”) in view of Kamada et al. (US PG Pub. No. US 2016/0262638 A1, Sep. 15, 2016) hereinafter “Kamada”).
Regarding claim 9: Ferguson teaches the fluorescence imaging device as recited in claim 1, but does not teach wherein the image acquisition unit is configured to acquire an image of visible light, and wherein the fluorescence imaging device further comprises an image synthesizing unit configured to generate an image for reproduction in which the image of the fluorescence extracted by the extraction unit and the image of visible light reflected by the subject and extracted by the extraction unit are superimposed.
Kamada, in the same field of endeavor, teaches acquiring both a fluorescence image (video) and a natural light (“visible light”) image (video), wherein the fluorescence imaging device further comprises an image synthesizing unit configured to generate an image for reproduction in which the fluorescence image and the image of natural light (“visible light”) reflected by the subject are superimposed ([0133]-[0134], image fusion device 110). Kamada further teaches that image superimposition (“image fusion”) can provide anatomical positioning information for the acquired fluorescence images which can make the images easier to understand ([0131]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Ferguson by including the image superimposition of Kamada in order to provide anatomical positioning information to the acquired fluorescence images to make the images more easily understood. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson and Kamada as applied to claim 9 above, and further in view of Kishima et al. (US PG Pub. No. US 2012/0016230 A1, Jan. 19, 2012) (hereinafter “Kishima”).
Regarding claim 10: Kamada teaches the fluorescence imaging device as recited in claim 9, wherein the image acquisition unit is further provided a second detection unit for detecting the visible light reflected by the subject (natural light imaging device 108). While Kamada could be reasonably interpreted to implicitly disclose a visible light source (i.e. the image acquisition is performed by a surgical microscope during an operation – abstract, [0021] – and microscopes are typically provided with white light sources, in addition to the room lights [as such a procedure would be unlikely to be performed outdoors away from any artificial light]), there is insufficient disclosure to fully support such a rejection. 
However, Kishima, in the same field of endeavor, teaches an imaging device comprising both an infrared light source for ICG fluorescence imaging (excitation-light illumination unit 23) and a visible light source for capturing visible light images (visible-light illumination unit 22).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Ferguson and Kamada by including the visible light source unit of Kishima in order to provide sufficient visible light illumination to acquire a high-quality visible light image. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793